SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* STONELEIGH PARTNERS ACQUISITION CORP. (Name of Issuer) COMMON STOCK, $0.0001 par value (Title of Class of Securities) 861923100 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) ý Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1745 (3-06). 1 CUSIP No. 861923100 1. NAMES OF REPORTING PERSONS GARY D. ENGLE 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (A)¨ (B)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States Number of 5. SOLE VOTING POWER 3,346,244 Shares Beneficially owned by 6. SHARED VOTING POWER -0- Each Reporting Person With 7. SOLE DISPOSITIVE POWER 3,346,244 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,346,244 shares as of December 31, 2007 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.8% (based on 34,097,500 shares of Common Stock issued and outstanding as of December 31, 2007) 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 2 Item 1(a).Name of Issuer: Stoneleigh Partners Acquisition Corp. (the ”Issuer”) Item 1(b).Address of Issuer's Principal Executive Offices: 20 Marshall Street, Suite 104 South Norwalk, CT06854 Item 2(a).Name of Person Filing: Gary D. Engle Item 2(b).Address of Principal Business Office or, If None, Residence: c/o Stoneleigh Partners Acquisition Corp. 20 Marshall Street, Suite 104 South Norwalk, CT06854 Item 2(c).Citizenship: United States Item 2(d).Title of Class of Securities: Common Stock, par value $.0001 per share. Item 2(e).CUSIP Number: Item 3.If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a)oBroker or dealer registered under Section 15 of the Exchange Act; (b) oBank as defined in Section 3(a)(6) of the Exchange Act; (c)oInsurance company as defined in Section 3(a)(19) of the Exchange Act; (d) oInvestment company registered under Section 8 of the Investment Company Act; (e)oAn investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f)oAn employee benefit plan or endowment fund in accordance with Rule13d-1(b)(1)(ii)(F); (g)oA parent holding company or control person in accordance with Rule 13d-1(b)(ii)(G); (h)oA savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i)oA church plan that is excluded from the definition of an investment company under Section3(c)(14) of the Investment Company Act; (j)oGroup, in accordance with Rule 13d-1(b)(1)(ii)(J); 3 Item 4.Ownership: (a)Amount Beneficially Owned: (b)Percentage of Class: 9.8% (c)Number of Shares as to Which the Person Has: (i)sole power to vote or direct the vote: 3,346,244 (ii)shared power to vote or direct the vote: -0- (iii)sole power to dispose or direct the disposition of: 3,346,244 (iv)shared power to dispose or direct the disposition of: -0- Item 5.Ownership of Five Percent or Less of a Class: Not Applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person: Not Applicable. Item 7.Identification and Classification of the Subsidiary WhichAcquired the Security Being Reported on by the Parent Holding Company or Control Person: Not Applicable. Item 8.Identification and Classification of Members of the Group: Not Applicable. Item 9.Notice of Dissolution of Group: Not Applicable. 4 Item 10.Certification: Not Applicable. 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:September 2, 2008 /s/ Gary D. Engle GARY D. ENGLE 6
